
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 53
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Rohrabacher (for
			 himself and Mr. Baird) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to Congressional succession.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.No person shall be a Representative who has
				not selected and been elected together with an Alternate Representative.
				Alternate Representatives shall serve during the term of their Representative,
				and their tenure shall end when a new Representative and Alternate
				Representatives are elected for the same constituency. Such new Representative
				and Alternate Representative shall assume office immediately upon election
				whenever there is a vacancy in the office of Representative.
					2.Upon the death, resignation, or expulsion
				of a Representative, or if at the time fixed for the beginning of the term of
				the Representative-elect, the Representative-elect shall have died or failed to
				qualify, the duties and powers of the office of Representative shall be
				discharged by his Alternate as Acting Representative until the
				Representative-elect shall have qualified or until a new Representative and
				Alternate Representative are elected.
					3.Whenever the House of Representatives
				declares that a Representative is unable to discharge the powers and duties of
				his office, or a Representative transmits to the Speaker of the House of
				Representatives his written declaration that he is unable to discharge such
				powers and duties, such powers and duties shall be discharged by his Alternate
				as Acting Representative. Thereafter, when the Representative transmits to the
				Speaker of the House of Representatives his written declaration that no such
				inability exists, he shall immediately resume the powers and duties of the
				office of Representative.
					4.No person shall be a Senator who has not
				selected and been elected together with an Alternate Senator. Alternate
				Senators shall serve during the term of their Senator, and their tenure in
				office shall end when a new Senator and Alternate Senator are elected for the
				same State and class of Senators. Such elected Senator and Alternate Senator
				shall assume office immediately upon election whenever there is a vacancy in
				the office of Senator.
					5.Upon the death, resignation, or expulsion
				of a Senator, or if at the time fixed for the beginning of the term of the
				Senator-elect, the Senator-elect shall have died or failed to qualify, the
				duties and powers of the office of Senator shall be discharged by his Alternate
				as Acting Senator until the Senator-elect shall have qualified, or until a new
				Senator and Alternate Senator are elected.
					6.Whenever the Senate declares that a Senator
				is unable to discharge the powers and duties of his office, or a Senator
				transmits to the President pro tempore of the Senate his written declaration
				that he is unable to discharge such powers and duties, such powers and duties
				shall be discharged by his Alternate as Acting Senator. Thereafter, when the
				Senator transmits to the President pro tempore of the Senate his written
				declaration that no such inability exists, he shall immediately resume the
				powers and duties of the office of Senator.
					7.No one who has not been elected Senator or
				Alternate Senator may be or act as Senator, except that the legislature of any
				State may empower the executive thereof to appoint an Acting Senator in the
				absence of a qualified Alternate when there is a vacancy in the office of
				Senator, or when, pursuant to section 6 or section 9 of this article, the
				Senator has been declared unable to discharge the powers and duties of his
				office.
					8.Alternate and Acting Senators and
				Representatives shall have the qualifications of Senators and Representatives,
				respectively, and each House may punish its Alternates for disorderly behavior,
				and with the concurrence of two thirds, expel an Alternate.
					9.In the absence of a quorum for three days
				or more, each House may declare all of its members who have not recorded their
				presence during such period to be unable to discharge the powers and duties of
				their offices. In such a case, such powers and duties of each such member shall
				be discharged by the member’s Alternate until such member records his
				presence.
					10.The Congress shall have power to enforce
				this article by appropriate legislation.
					11.This article shall take effect at noon on
				the next date established by this Constitution for the beginning and ending of
				the terms of Senators and Representatives one year after the ratification of
				this article, except that qualification to be Senator in section 4 of this
				article shall not apply to any person who had begun his current term of office
				prior to the effective date of this
				article.
					.
		
